Exhibit 10.31

 

STOCK OPTION AWARD DOCUMENT

 

LAWSON SOFTWARE, INC.


2001 STOCK INCENTIVE PLAN


 

1.             Option Grant and Option Exercise Price. Pursuant to the Lawson
Software, Inc. 2001 Stock Incentive Plan (the “Plan”), Lawson Software, Inc., a
Delaware corporation (the “Company”) grants to the participant (“Participant”)
whose name is specified in the separate written award confirmation provided by
the Company or the Company’s third party administrator (the “Award
Confirmation”), an option to purchase shares of common stock (“Common Stock”) of
the Company as follows:

 

The Company grants to Participant an option (the “Option” or “Stock Option”) to
purchase the number of full shares of Common Stock shown on the Award
Confirmation (the “Shares”) at an exercise and purchase price in United States
dollars (the “Grant Price”) per Option Share equal to the Grant Price listed on
the Award Confirmation (which is the closing price for the Common Stock on
Nasdaq (symbol:  LWSN) on the Grant Date or the closing price on the trading day
immediately preceding the Grant Date if the Grant Date does not occur on a
trading day), subject to the terms and conditions set forth in the Plan, this
Stock Option Award Document (the “Award Document”) and the Award Confirmation.
The Grant Date of this Stock Option is stated on the Award Confirmation. The
Option will be in effect commencing on the Grant Date and terminating on the
Grant Expiration Date listed on the Award Confirmation or such earlier date and
time described in this Award Document (the “Option Period”). This Option is an
“Incentive Stock Option (ISO)” or a “Nonqualified Stock Option (NQ),” as
identified on the Award Confirmation under “Type of Stock Option.”

 

This Award Document is the “Agreement,” as referred to the Plan, which contains
the terms and conditions of the Stock Option.

 

2.             Option Subject to Plan; Definitions. This Stock Option and its
exercise are subject to the terms and conditions of the Plan, and the terms of
the Plan shall control to the extent not otherwise inconsistent with the
provisions of this Award Document. This Stock Option is subject to any rules
promulgated pursuant to the Plan by the Board of Directors of the Company or the
Committee. The capitalized terms not otherwise defined in this Award Document
have the same meanings assigned to them in the Plan.

 

2.1           The term “Cause” means Termination of Participant’s Service
initiated by the Company or its Subsidiaries because of:  (1) if Participant has
entered into any written and executed contract(s) with the Company or its
Subsidiaries, any material breach by Participant of such contract that has a
material adverse effect on the Company or any Subsidiary (as reasonably
determined by the Company) and which is not or cannot reasonably be cured within
10 days after written notice from the Company to Participant; (2) any material
violation by Participant of the Company’s or a Subsidiary’s policies, rules or
regulations that has a material adverse effect on the Company or any Subsidiary
(as reasonably determined by the Company) and which is not or cannot be cured
within 10 days after written notice from the Company to Participant; (3)
commission of any act of fraud, embezzlement or dishonesty by Participant that
is injurious to the Company or any Subsidiary (as reasonably determined by the
Company); (4) any other intentional

 

1

--------------------------------------------------------------------------------


 

misconduct by Participant adversely affecting the business or affairs of the
Company or any Subsidiary in any material manner (as reasonably determined by
the Company); or (5) intentional or willful failure of Participant to perform
Participant’s responsibilities under any then current employment agreement
between Participant and Company, other than as a result of permitted leave of
absence, vacation, injury or illness.

 

2.2           The term “Change of Control Transaction” means (1) the closing of
a tender offer or exchange offer for the ownership of 50% or more of the
outstanding voting securities of the Company, (2) the Company shall have entered
into a definitive agreement with respect to a tender offer, exchange offer or
merger, consolidation or other business combination with another corporation and
as a result of such tender offer, exchange offer, merger, consolidation or
combination 50% or fewer of the outstanding voting securities of the surviving
or resulting corporation are owned in the aggregate by the former stockholders
of the Company, other than affiliates (within the meaning of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of any party to such
merger or consolidation, as the same shall have existed immediately prior to
such merger or consolidation, (3) the Company shall have entered into a
definitive agreement to sell substantially all of its assets to another
corporation which is not a direct or indirect wholly owned Subsidiary of the
Company, (4) a person, within the meaning of Section 3(a)(9) or of Section
13(d)(3) (as in effect on the date of this Award Document) of the Exchange Act,
shall acquire 50% or more of the outstanding voting securities of the Company
(whether directly, indirectly, beneficially or of record) (for purposes hereof,
ownership of voting securities shall take into account and shall include
ownership as determined by applying the provisions of Rule 13d-3(d)(1)(i) as in
effect on the date of this Award Document) pursuant to the Exchange Act, (5)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company, or (6) individuals who constitute the Company’s
Board of Directors on the date of this Award Document (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided that
any person becoming a director subsequent to the date of this Award Document
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least 50% of the directors comprising the Incumbent
Board shall be, for purposes of this clause (6), considered as though such
person were a member of the Incumbent Board.

 

2.3           The term “Disability” means Participant’s permanent disability as
defined under any long term disability plan of the Company, or in the absence of
such plan, the inability of Participant, due to illness or injury, to
substantially perform Participant’s duties (after taking into account any
reasonable accommodation required by the Americans with Disabilities Act) for a
period of at least 180 consecutive days. The determination of a Disability shall
be based on competent medical opinion.

 

2.4           The term “Fair Market Value” has the meaning described in Section
2(m) of the Plan.

 

2.5           The term “Good Reason” means:  (1) the Company requires
Participant to relocate Participant’s primary residence more than 50 miles from
Participant’s primary residence agreed to between the Company and Participant as
of the date of grant of this Stock Option; or (2) the Company reduces
Participant’s then current annual base salary by more than ten percent (10%).
Changes in organizational structure or reporting relationships, or changes in
Participant’s title, duties, responsibilities or incentive

 

2

--------------------------------------------------------------------------------


 

compensation, are not considered “Good Reason” under this Award Document. Any
determination of “Good Reason” made by the Participant under this Award Document
shall be in good faith.

 

2.6           The term “Retirement” means Termination of Participant’s Service
at any time on or after the date on which the Participant’s age plus years of
full time employment with the Company or any Subsidiary equals 65 or more. The
definition of a “Retirement” in the 2001 Stock Incentive Plan shall not apply to
this Option.

 

2.7           The term “Subsidiary” or “Subsidiaries” means any corporation at
least a majority of whose securities having ordinary voting power for the
election of directors (other than securities having such power only by reason of
the occurrence of a contingency) is at the time owned by the Company and/or one
(1) or more Subsidiaries.

 

2.8           The term “Termination of Participant’s Service” means the last day
of Participant’s regular full time or part time employment with the Company and
its Subsidiaries.

 

3.             Vesting and Acceleration of Vesting. Except as specifically
provided in this Award Document and the Plan, this Stock Option will vest and
first become exercisable on the respective vesting dates specified in the Award
Confirmation, but only if Participant has at all times been a regular full time
or part time employee of the Company or any Subsidiary from the Grant Date to
the applicable vesting date. Vested Option Shares may be exercised and purchased
during the Option Period, until termination under Section 4 below. No vesting of
the Option shall occur after Termination of Participant’s Service, except only
to the extent described in Sections 3.1, 3.2 or 3.3 below.

 

3.1           Automatic 100% Acceleration of Vesting Upon Death, Disability or
Retirement. If there is a Termination of Participant’s Service because of
Participant’s death, Disability or Retirement, all conditions of vesting will be
assumed to have been met immediately before such death, Disability or
Retirement, and Participant or Participant’s estate will have the right to
exercise one hundred percent (100%) of the number of Shares remaining under the
Option, whether or not vested, during the applicable time period in Section 4
below. If Termination of Participant’s Service is due to death, Disability or
Retirement, the acceleration of vesting under this Section 3.1 will be deemed to
have occurred prior to such Termination of Participant’s Service. Section 6(f)
of the Plan does not apply to the Stock Option.

 

3.2           Automatic 100% Acceleration of Vesting if Options are Terminated
In Connection with a Change in Control Transaction. If the Option is to be
terminated upon the completion of a Change in Control Transaction, then (i) all
conditions of vesting will be assumed to have been met for one hundred (100%) of
the then current total unvested Option Shares and (ii) Participant will have the
right to exercise all vested Option Shares during the applicable time period in
Section 4 below. The acceleration of vesting under this Section 3.2 will be
deemed to have occurred immediately before the completion of the Change in
Control Transaction. There shall be no acceleration of vesting under this
Section 3.2 if a Change in Control Transaction does not occur.

 

3.3           Automatic 100% Acceleration of Vesting Under Certain Conditions
Within Two Years After a Change in Control Transaction. If within two years
after the completion of a Change in Control Transaction, there is a Termination
of Participant’s Service initiated by

 

3

--------------------------------------------------------------------------------


 

the Company or any Subsidiary (or successor) other than for Cause or by the
Participant for Good Reason, then (i) all conditions of vesting will be assumed
to have been met for one hundred (100%) of the then current total unvested
Option Shares and (ii) Participant will have the right to exercise all vested
Option Shares during the applicable time period in Section 4 below. The
acceleration of vesting under this Section 3.3 will be deemed to have occurred
immediately before Termination of Participant’s Service.

 

3.3           Leave of Absence. The Company’s leave of absence procedure
concerning stock options, that is in effect as of the date of this Award
Document, will also govern the vesting of the Option during a Company approved
leave of absence.

 

4.             Termination and Forfeiture. The Stock Option, whether or not
vested, automatically expires at 5:00 p.m. United States Central Time on the
Grant Expiration Date, unless terminated on an earlier date as described in this
Award Document or the Plan. No vesting of the Stock Option shall occur after the
date of Termination of Participant’s Service and all such unvested Option Shares
will be forfeited as of 5:01 p.m. United States Central on the date of
Termination of Participant’s Service. The unexercised portion of the Stock
Option that is vested will automatically terminate and be forfeited at the first
of the following to occur:

 

(1)                                  5:00 p.m. United States Central Time on the
date of Termination of Participant’s Service initiated by the Company or any
Subsidiary for Cause;

 

(2)                                  5:00 p.m. United States Central Time on the
date that is (a) six months after Termination of Participant’s Service by
Participant for Good Reason or for any other reason or no reason, or by the
Company other than for Cause, if the Option is a Nonqualified Stock Option (NQ)
or (b) 90 days after Termination of Participant’s Service by Participant for
Good Reason or for any other reason or no reason, or by the Company other than
for Cause, if the Option is an Incentive Stock Option (ISO);

 

(3)                                  5:00 p.m. United States Central Time on the
date that is (a) six months after the date of Termination of Participant’s
Service due to death, Disability or Retirement, if the Option is a Nonqualified
Stock Option (NQ) or (b) 90 days after Termination of Participant’s Service due
to death, Disability or Retirement, if the Option is an Incentive Stock Option
(ISO); or

 

(4)           5:00 p.m. United States Central Time on the Grant Expiration Date.

 

5.             No Fractional Shares. This Stock Option may be exercised only in
whole Shares and not fractional Shares. Any fraction of a Share that would
otherwise vest on any vesting date will be rounded down to the nearest whole
Share.

 

6.             Manner of Exercise. Before the end of the Option Period, this
Stock Option may be exercised only by Participant (or by Participant’s guardian
or legal representative, or by Participant’s estate (if Participant is
deceased)) up to the extent then vested and exercisable by delivering to the
Company’s stock option administrator an irrevocable notice of exercise in the
form required by the Company. The notice of exercise shall state the number of
Shares for which the Option is being exercised and shall be accompanied by
payment in full of the Grant Price for those Shares (under Section 7 below) and
applicable tax withholdings (under Section 10 below).

 

4

--------------------------------------------------------------------------------


 

7.             Payment of Grant Price. Participant may pay the Grant Price by
wire transfer or check (bank check, certified check or personal check) or by
delivering to the Company for cancellation, in accordance with the rules of the
Committee, shares of Common Stock which have a Fair Market Value in United
States dollars equal to the Grant Price and which either (i) were purchased on a
national stock exchange or on the NASDAQ NMS system or (ii) have been issued and
outstanding more than six months. The Grant Price is payable in United States
dollars. Subject to the Company’s approval, Participant may also pay the Grant
Price by having it delivered to the Company in cash from a broker, dealer or
other “creditor” as defined in Regulation T issued by the Board of Governors of
the Federal Reserve System following delivery by the Participant to the Company
of instructions in a form acceptable to the Company regarding delivery to such
broker, dealer or other creditor of that number of shares of Common Stock with
respect to which the Stock Option is exercised.

 

8.             Delivery of Shares. The Company will deliver to Participant the
Shares (either in certificate or electronic form as requested by Participant)
promptly after proper exercise of the Option and receipt of the Grant Price and
applicable tax withholdings. Notwithstanding any provision in this Award
Document to the contrary, the obligation of the Company to deliver Shares is
subject to the condition that if at any time the Committee shall determine in
its discretion that the listing, registration, or qualification of the Stock
Option or the Shares upon any securities exchange or under any applicable law,
or the consent or approval of any governmental regulatory body, is necessary as
a condition of, or in connection with, the Stock Option or the issuance or
purchase of Shares thereunder, then the Stock Option may not be exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
reasonably acceptable to the Committee.

 

9.             Tax Requirements for Incentive Stock Options; Disqualifying
Disposition. This Section 9 will apply only if this Stock Option is identified
as an Incentive Stock Option or ISO on the Award Confirmation. If this Section 9
applies, then subject to the provisions of the Plan, this Stock Option is an
Incentive Stock Option. To the extent the number of Shares exceeds the limit set
forth in Section 4 of the Plan, such Shares shall be deemed granted pursuant to
a Nonqualified Stock Option. In such event, then unless otherwise indicated by
Participant in the notice of exercise pursuant to Section 6 above, upon any
exercise of this Stock Option, the number of exercised Shares that shall be
deemed to be exercised pursuant to an Incentive Stock Option shall equal the
total number of Shares so exercised multiplied by a fraction, (a) the numerator
of which is the number of unexercised Option Shares that could then be exercised
pursuant to an Incentive Stock Option and (b) the denominator of which is the
then total number of unexercised Option Shares that could then be exercised. If
Common Stock acquired upon exercise of this Stock Option is disposed of by
Participant in a “Disqualifying Disposition,” such Participant shall notify the
Company in writing within 30 days after such disposition of the date and terms
of such disposition. For purposes hereof, “Disqualifying Disposition” means a
disposition of Common Stock that is acquired upon the exercise of an Incentive
Stock Option prior to the expiration of either two years from the Grant Date of
such Incentive Stock Option or one year from the transfer of Shares to
Participant pursuant to the exercise of such Incentive Stock Option. If a
Disqualifying Disposition occurs, the tax requirements described in Section 10
will apply.

 

10.           Tax Requirements and Withholdings for Nonqualified Stock Options.
This Section 10 will apply only if this Stock Option is identified as a
Nonqualified Stock Option or NQ on the Award Confirmation or is considered a
Nonqualified Stock Option under Section 9 above. To provide

 

5

--------------------------------------------------------------------------------


 

the Company with the opportunity to claim the benefit of any tax deduction which
may be available to it in connection with the Option, and to comply with all
applicable income tax and social insurance contribution laws or regulations of
any applicable country, state or other jurisdiction, the Company and its
Subsidiaries may take such action as it deems appropriate to ensure that all
applicable payroll, income tax, social insurance contributions or other tax
withholding obligations are withheld or collected from Participant. Unless
otherwise provided by the Committee in its sole discretion and except as
prohibited under local law, Participant may elect to satisfy Participant’s
minimum income tax and social insurance contributions withholding obligations by
(i) paying that amount by wire transfer or check (bank check, certified check or
personal check), (ii) having the Company or its Subsidiaries withhold a portion
of the shares otherwise to be delivered upon exercise of the Option having a
Fair Market Value in United States dollars equal to the minimum amount of such
taxes required to be withheld, in accordance with the rules of the Committee, or
(iii) delivering to the Company for cancellation, in accordance with the rules
of the Committee, shares of Common Stock which have a Fair Market Value equal to
Participant’s minimum income tax and social insurance contributions withholding
obligations and which either (a) were purchased on a national stock exchange or
on the NASDAQ NMS system or (b) have been issued and outstanding more than six
months. Participant acknowledges and agrees that should the shares of Common
Stock withheld for income tax and social insurance contributions purposes be in
excess of the amounts required to be withheld under applicable law, the Company
shall refund the excess to Participant, without interest, as soon as
administratively practicable. Any adverse consequences to Participant resulting
from the procedure permitted under this Section 10, including, without
limitation, income tax and social insurance contributions consequences, shall be
the sole responsibility of Participant.

 

11.           Private Placement. The grant of the Stock Option is not intended
to be a public offering of securities in Participant’s country but instead is
intended to be a private placement. The Company has not submitted any
registration statement, prospectus or other filings other than in the United
States (unless otherwise required under local law). No employee of the Company
or any of the Company’s affiliates is permitted to advise Participant about
whether or not to acquire shares of the Company’s common stock under the Plan.
Investment in the shares of the Company involves a degree of risk. Before
deciding to acquire shares pursuant to the Option, Participant should carefully
consider all risk factors relevant to the acquisition of the Company’s common
stock under the Plan and carefully review all of the materials related to the
Option and the Plan. In addition, Participant is encouraged to consult a
personal advisor for professional investment advice (at Participant’s own
expense).

 

12.           Participant’s Employment. This Award Document, the Award
Confirmation and the Plan are not an employment contract. Nothing contained in
this Award Document, the Award Confirmation or the Plan shall confer on
Participant any right to continue in the employ of the Company or any Subsidiary
or other affiliate of the Company or affect in any way the right of the Company
or any Subsidiary or other affiliate to terminate the employment of Participant
at any time. No Stock Option, compensation or benefit awarded to or realized by
Participant under the Plan or this Award Document shall be included for the
purpose of computing Participant’s compensation under any incentive compensation
plan or any compensation-based retirement, disability or similar plan of the
Company unless required by law or otherwise provided by such other plan.

 

6

--------------------------------------------------------------------------------


 

13.           Adjustments. In the event of any stock split, stock dividend,
recapitalization or combination of shares by the Company after the Grant Date,
the number of Shares subject to the Option and the Grant Price per Share shall
be equitably adjusted in the same manner as the outstanding shares of Common
Stock. The Committee will administer the process for completing that equitable
adjustment. The number of Option Shares designated in the Award Confirmation has
been adjusted for all stock splits that were effective before the Grant Date.

 

14.           Non-Transferability of Option. This Stock Option is not assignable
or transferable by Participant except by will or by the laws of descent and
distribution.

 

15.           Consent to Collection/Processing/Transfer of Personal Data.
Pursuant to applicable personal data protection laws, the Company hereby
notifies Participant of the following in relation to Participant’s personal data
and the collection, processing and transfer of such data in relation to the
Company’s grant of the Option and participation in the Plan by Participant. The
collection, processing and transfer of Participant’s personal data is necessary
for the Company’s administration of the Plan and participation in the Plan by
Participant, and Participant’s denial and/or objection to the collection,
processing and transfer of personal data may affect participation in the Plan by
Participant. As such, Participant voluntarily acknowledges and consents (where
required under applicable law) to the collection, use, processing and transfer
of personal data as described in this Section 15. The Company and Participant’s
employer hold certain personal information about Participant, including
Participant’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of Stock or directorships held in the Company, details of
all options, restricted stock units or any other entitlement to shares of Stock
awarded, canceled, purchased, vested, unvested or outstanding in Participant’s
favor, for the purpose of managing and administering the Plan (“Data”). The Data
may be provided by Participant or collected, where lawful, from third parties,
and the Company will process the Data for the exclusive purpose of implementing,
administering and managing participation in the Plan by Participant. The Data
processing will take place through electronic and non-electronic means according
to logics and procedures strictly correlated to the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations in Participant’s country of residence. Data
processing operations will be performed minimizing the use of personal and
identification data when such operations are unnecessary for the processing
purposes sought. Data will be accessible within the Company’s organization only
by those persons requiring access for purposes of the implementation,
administration and operation of the Plan and for participation in the Plan by
Participant. The Company and Participant’s employer will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of participation in the Plan by Participant, and the Company and
Participant’s employer may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located in the European Economic Area, or
elsewhere throughout the world, such as the United States. Participant hereby
authorizes (where required under applicable law) them to receive, possess, use,
retain and transfer the Data, in electronic or other form, for purposes of
implementing, administering and managing participation in the Plan by
Participant, including any requisite transfer of such Data as may be required
for the administration of the Plan and/or the subsequent holding of shares of
Stock on Participant’s behalf to a broker or other third party with whom
Participant may elect to deposit any shares of Stock acquired pursuant to the
Plan. Participant may, at any time, exercise Participant’s rights provided under
applicable personal data protection laws, which may include the right to (a)
obtain confirmation as to the existence of the Data, (b) verify the content,
origin and accuracy of

 

7

--------------------------------------------------------------------------------


 

the Data, (c) request the integration, update, amendment, deletion, or blockage
(for breach of applicable laws) of the Data, and (d) to oppose, for legal
reasons, the collection, processing or transfer of the Data which is not
necessary or required for the implementation, administration and/or operation of
the Plan and participation in the Plan by Participant. Participant may seek to
exercise these rights by contacting the local Human Resources manager or the
Company’s Human Resources Department.

 

16.           No Right of Future Stock Option Grants. Nothing contained in this
Award Document, the Award Confirmation or the Plan shall confer on Participant
any right to receive any additional stock options in the future from the
Company, Subsidiary or any other affiliate of the Company or affect in any way
the right of the Company, Subsidiary or any other affiliate to terminate the
granting of stock options at any time.

 

17.           Interpretation of Terms; General. The Committee shall interpret
the terms of the Option and this Award Document, the Award Confirmation and Plan
and all determinations shall be final and binding. The Option and this Award
Document, the Award Confirmation and Plan (1) are governed by the laws of the
State of Minnesota, (2) may be amended only in writing, signed by an executive
officer of the Company, and (3) supersede any other verbal or written agreements
or representations concerning the Option.

 

18.           Termination Indemnities. Participation in the Plan by the
Participant is voluntary. The value of the Option under the Plan is an
extraordinary item of compensation outside the scope of Participant’s employment
contract, if any. As such, the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension, or retirement
benefits or similar payments. Rather, the Option represents a mere investment
opportunity to acquire shares of the Company’s common stock.

 

19.           Compliance with Age Discrimination Rule – Applicable Only to
Participants Who Are Subject to the Laws in the European Union. The grant of the
Option and the terms and conditions governing the Option are intended to comply
with the age discrimination provisions of the European Union (EU) Equal
Treatment Framework Directive, as implemented into local law (the “Age
Discrimination Rules”), for any Participant who is subject to the laws in the
EU. To the extent a court or tribunal of competent jurisdiction determines that
any provision of the Option is invalid or unenforceable, in whole or in part,
under the Age Discrimination Rules, the court or tribunal, in making such
determination, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.

 

20.           Official Language. Unless prohibited by applicable law:  (a) the
official language of the Option and this Award Document, the Award Confirmation
and Plan is English, (b) documents or notices not originally written in English
shall have no effect until they have been translated into English, and the
English translation shall then be the prevailing form of such documents or
notices and (c) any notices or other documents required to be delivered to the
Company (or equity plan administrator) under this Award Document, shall be
translated into English, at Participant’s expense, and provided promptly to the
Company in English (to the attention of the Company’s Corporate Secretary). The
Company may also request an untranslated copy of such documents.

 

21.           Binding Terms. By accepting any of the benefits of the Stock
Option, the Participant will

 

8

--------------------------------------------------------------------------------


 

be deemed to have agreed to comply with all of the terms and conditions of the
Plan (as applicable to the Stock Option), this Award Document and the Award
Confirmation. If there is any discrepancy between the number of Option Shares
shown in the Award Confirmation and the number shown in the records of the
Company’s Corporate Secretary, the records of the Company’s Corporate Secretary
shall prevail.

 

9

--------------------------------------------------------------------------------